Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  161433 & (26)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  BRENDA STUMBO and LARRY DOE,                                                                        Richard H. Bernstein
           Plaintiffs-Appellants,                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 SC: 161433
                                                                    COA: 353695
                                                                    Washtenaw CC: 20-000443-CZ
  KAREN LOVEJOY ROE,
           Defendant,
  and
  HEATHER JARRELL ROE,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the June 5, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2020
         b0611
                                                                              Clerk